Case: 22-50110     Document: 00516247507          Page: 1    Date Filed: 03/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  March 21, 2022
                                   No. 22-50110                    Lyle W. Cayce
                                                                        Clerk

   Isabel Longoria; Cathy Morgan,

                                                            Plaintiffs—Appellees,

                                       versus

   Warren K. Paxton, in his official capacity as Attorney General of Texas;
   Shawn Dick, in his official capacity as Williamson County District
   Attorney,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:21-CV-1223


   Before Southwick, Haynes, and Higginson, Circuit Judges.
   Per Curiam:*
          Plaintiffs Isabel Longoria and Cathy Morgan allege that two recently
   enacted provisions of the Texas Election Code violate the First and
   Fourteenth Amendments. The district court granted Plaintiffs’ request for



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50110      Document: 00516247507           Page: 2    Date Filed: 03/21/2022




                                     No. 22-50110


   a preliminary injunction, enjoining enforcement of the challenged provisions.
   Two defendants—Ken Paxton, the Texas Attorney General, and Shawn
   Dick, the Williamson County District Attorney—appealed.
          There are two threshold issues on appeal: whether Plaintiffs have
   standing to pursue their claims and whether Longoria’s claim against Paxton
   is barred by sovereign immunity. The outcome of these issues depends, in
   part, on core state law issues: (1) the interpretation of the term “public
   official” under the Texas Election Code; (2) the scope of “solicitation”
   within the challenged provision; and (3) the identity of the state officer tasked
   with enforcing the civil liability provision. Because we lack clear guidance
   from Texas courts on these issues and the outcome may be dispositive of the
   entire appeal, we respectfully CERTIFY questions to the Supreme Court
   of Texas.
          CERTIFICATION FROM THE UNITED STATES
          COURT OF APPEALS FOR THE FIFTH CIRCUIT
          TO     THE       SUPREME            COURT       OF      TEXAS,
          PURSUANT TO TEXAS CONSTITUTION ART. V,
          § 3-C AND RULE 58 OF THE TEXAS RULES OF
          APPELLATE PROCEDURE.
          TO THE SUPREME COURT OF TEXAS AND THE
          HONORABLE JUSTICES THEREOF:

                              I.   Style of the Case

          The style of the case in which this certification is made is Longoria v.
   Paxton, No. 22-50110, in the United States Court of Appeals for the Fifth
   Circuit. The case is on appeal from the United States District Court for the
   Western District of Texas. Federal jurisdiction is based on a federal question




                                          2
Case: 22-50110         Document: 00516247507                Page: 3     Date Filed: 03/21/2022




                                          No. 22-50110


   presented. The Fifth Circuit, on its own motion, has decided to certify these
   questions to the Justices of the Texas Supreme Court.

                                    II.    Background

           This suit is a pre-enforcement challenge to two sections of the Texas
   Election Code: § 276.016(a)(1) (the “anti-solicitation provision”) and
   § 31.129 (the “civil liability provision”) as applied to the anti-solicitation
   provision. The anti-solicitation provision makes it unlawful for “[a] public
   official or election official” while “acting in an official capacity” to
   “knowingly . . . solicit[] the submission of an application to vote by mail from
   a person who did not request an application.”                      TEX. ELEC. CODE
   § 276.016(a)(1).1 The civil liability provision creates a civil penalty for
   election officials who are employed by the state (or one of its political
   subdivisions) and violate a provision of the election code. Id. § 31.129.
   Together, these provisions provide for civil and criminal liability, punishable
   by a mandatory minimum of six month’s imprisonment, fines up to $10,000,
   and other civil penalties, including termination of employment and loss of
   employment benefits. See id. §§ 276.016(b), 31.129; TEX. PENAL CODE
   § 12.35(a)–(b).
           Plaintiff    Isabel    Longoria      is    the    Harris     County      Elections
   Administrator, and Plaintiff Cathy Morgan is a Volunteer Deputy Registrar
   (“VDR”) serving in Williamson and Travis Counties. Together, they filed
   the present suit against the Texas Attorney General, Ken Paxton, and three
   District Attorneys, Kim Ogg, Shawn Dick, and Jose Garza, in their official


           1
             The anti-solicitation provision provides two exceptions. See TEX. ELEC. CODE
   § 276.016(e). The provision does not apply: (1) if the individual “provide[s] general
   information about voting by mail, the vote by mail process, or the timeliness associated with
   voting to a person or the public”; or (2) if the individual engages in solicitation “while
   acting in the official’s capacity as a candidate for a public elective office.” Id.




                                                3
Case: 22-50110        Document: 00516247507              Page: 4       Date Filed: 03/21/2022




                                          No. 22-50110


   capacities. Longoria sued Paxton to enjoin enforcement of the civil liability
   provision, as applied to the anti-solicitation provision. Additionally, as a
   result of the determination by the Texas Court of Criminal Appeals that the
   Texas Attorney General has no independent authority to prosecute criminal
   offenses created by the Texas Election Code, see State v. Stephens, No. PD-
   1032-20, 2021 WL 5917198 (Tex. Crim. App. Dec. 15, 2021) (not released for
   publication), Longoria and Morgan also brought suit against the District
   Attorneys in their respective counties to challenge the criminal penalties
   imposed by the anti-solicitation provision.
           Longoria and Morgan allege that they “routinely encourage[] those
   who are (or may be) eligible to vote by mail to request an application to vote
   by mail, both through public statements and in interactions with individual
   voters,” while carrying out their duties as Elections Administrator and VDR.
   Plaintiffs maintain that they would engage in speech that “encourage[s]
   voters to lawfully vote by mail,” but “are currently chilled from doing so
   because of the risk of criminal and civil liability” imposed by the anti-
   solicitation and civil liability provisions. As such, they seek (1) a declaratory
   judgment that the provisions violate the First and Fourteenth Amendments
   and (2) an injunction prohibiting Defendants from enforcing the provisions.
           After filing suit, Plaintiffs moved for a preliminary injunction seeking
   to enjoin enforcement of the anti-solicitation and civil liability provisions
   pending final resolution of the case. After an evidentiary hearing, the district
   court granted Plaintiffs’ motion, enjoining the District Attorney Defendants
   from criminally prosecuting under the anti-solicitation provision and
   enjoining all Defendants from enforcing the anti-solicitation provision via the
   civil liability provision. Defendants Paxton and Dick timely appealed.2 As a


           2
             Defendants Ogg and Garza filed stipulations indicating that they would not
   enforce the provisions during the pendency of this litigation. As such, they did not join in




                                                4
Case: 22-50110         Document: 00516247507               Page: 5       Date Filed: 03/21/2022




                                           No. 22-50110


   result, only Longoria’s challenge to the civil penalty permitted by the civil
   liability provision and Morgan’s challenge to the criminal liability imposed
   under the anti-solicitation provision are before us.

                       III.     Jurisdiction & Legal Standards

           Our court has jurisdiction over interlocutory appeals of preliminary
   injunctions under 28 U.S.C. § 1292(a)(1). Plaintiffs contend that the district
   court had jurisdiction under 28 U.S.C. § 1331. However, two of the issues
   that we must address—whether Plaintiffs have standing and whether
   sovereign immunity bars Longoria’s claim—are threshold jurisdictional
   questions. See Air Evac EMS, Inc. v. Tex. Dep’t of Ins., 851 F.3d 507, 520 (5th
   Cir. 2017) (standing); Texas v. Caremark, Inc., 584 F.3d 655, 658 (5th Cir.
   2009) (sovereign immunity). Therefore, before we can reach the ultimate
   issue on appeal of whether the district court correctly granted Plaintiffs’
   request for preliminary relief, we must first determine whether the district
   court had jurisdiction.
           We conclude that certifying three questions to the Texas Supreme
   Court will significantly aid us in resolving those jurisdictional issues.3 To
   determine whether certification is appropriate, we weigh three factors:
   (1) “the closeness of the question[s]”; (2) federal-state comity; and



   the appeal. Therefore, Longoria’s potential criminal liability is not before us on appeal, and
   the preliminary injunction remains in place as to that portion of the lawsuit.
           3
             The Texas Constitution grants the Supreme Court of Texas the power to answer
   questions of state law certified by a federal appellate court. Tex. Const. art. V, § 3-c(a).
   Texas rules provide that we may certify “determinative questions of Texas law” that have
   “no controlling Supreme Court [of Texas] precedent.” Tex. R. App. P. 58.1.
           Although neither party requested certification in this case, we can certify questions
   to the Supreme Court of Texas on our own motion, and that court has graciously accepted
   our request to do so in the past. See, e.g., Norris v. Thomas (In re Norris), 413 F.3d 526, 527
   (5th Cir. 2005) (per curiam), certified question answered, 215 S.W.3d 851 (Tex. 2007).




                                                 5
Case: 22-50110        Document: 00516247507              Page: 6      Date Filed: 03/21/2022




                                          No. 22-50110


   (3) “practical limitations,” such as the possibility of delay or difficulty of
   framing the issue. Swindol v. Aurora Flight Scis. Corp., 805 F.3d 516, 522 (5th
   Cir. 2015) (quotation omitted). Those factors have supported our decision
   to certify important questions of Texas statutory interpretation in the past.
   See, e.g., JCB, Inc. v. The Horsburgh & Scott Co., 912 F.3d 238, 241 (5th Cir.
   2018), certified question answered, 597 S.W.3d 481 (Tex. 2019).

                                    IV.    Discussion

           The threshold issues in this case relate to whether the district court
   had jurisdiction. Among other things, Defendants argue that jurisdiction was
   lacking because (1) Plaintiffs do not have standing to pursue their claims, and
   (2) Longoria’s claim is barred by sovereign immunity.
           With regard to standing,4 the primary issue is whether Plaintiffs can
   establish that they have suffered an injury in fact. To prove injury in fact in
   the First Amendment context, Plaintiffs must demonstrate that (1) they
   intend “to engage in a course of conduct arguably affected with a
   constitutional      interest,”     (2) their    “intended       future     conduct       is
   arguably . . . proscribed by” the provision in question, and (3) “the threat of
   future enforcement of the [challenged provision] is substantial.” Speech
   First, Inc. v. Fenves, 979 F.3d 319, 330 (5th Cir. 2020) (alterations in original)
   (quoting Susan B. Anthony List v. Driehaus, 573 U.S. 149, 161–64 (2014)).
           Resolution of whether Plaintiffs have satisfied the injury-in-fact
   requirement depends on the answer to two questions: (1) whether VDRs are
   considered “public officials” under the anti-solicitation provision of the



           4
              To satisfy the Article III standing requirement, Plaintiffs must show: (1) “an
   injury in fact”; (2) caused by Defendants; and (3) “likely to be redressed by [Plaintiffs’]
   requested relief.” Stringer v. Whitley, 942 F.3d 715, 720 (5th Cir. 2019) (citing Lujan v.
   Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)).




                                               6
Case: 22-50110         Document: 00516247507               Page: 7      Date Filed: 03/21/2022




                                          No. 22-50110


   Texas Election Code, and (2) whether the speech Plaintiffs allege that they
   intend to engage in constitutes “solicitation” under the anti-solicitation
   provision.
           If VDRs are not “public officials,” then Morgan cannot be prosecuted
   under the statute, and if Longoria and Morgan’s desired speech is not
   considered “solicitation,” then the speech they wish to engage in is not
   proscribed—therefore, they cannot prove that there is a threat of civil liability
   or criminal prosecution. As such, a definitive answer to the aforementioned
   questions will aid us in determining whether Plaintiffs have suffered an injury
   in fact sufficient to confer standing in this case.5
           Similarly, resolution of the sovereign immunity issue depends upon
   an interpretation of the relevant provisions. Under the doctrine of sovereign
   immunity, states and their officers are generally immune from private suits
   unless they consent or unless Congress validly strips their immunity. City of
   Austin v. Paxton, 943 F.3d 993, 997 (5th Cir. 2019). However, Ex parte Young,
   209 U.S. 123 (1908), permits a plaintiff to sue a state officer in his or her
   official capacity for an injunction to stop ongoing violations of federal law. Id.
   at 155–56. But the officer sued must have “some connection with the
   enforcement of the [challenged] act.” Id. at 157. We have recognized that to
   satisfy this requirement, the officer must have “the particular duty to enforce
   the statute in question and a demonstrated willingness to exercise that duty.”




           5
              We are in receipt of Longoria’s Rule 28(j) letter notifying the court of Longoria’s
   resignation from her position as Harris County Elections Administrator, effective July 1,
   2022. Our decision to certify questions here has no bearing on the issue of whether
   Longoria ultimately will have standing to pursue her claims in this case once she leaves
   office. Our decision here only discusses whether the speech Longoria intends to engage in
   while still in office constitutes solicitation, sufficient to establish an injury in fact.




                                                 7
Case: 22-50110         Document: 00516247507                Page: 8        Date Filed: 03/21/2022




                                            No. 22-50110


   Tex. Democratic Party v. Abbott, 978 F.3d 168, 179 (5th Cir. 2020) (quotation
   omitted).
           Our court continues to address these sovereign immunity questions of
   “some connection” in Texas Election Code cases, even as recently as last
   week. See Richardson v. Scott, No. 20-50774, — F.4th — (5th Cir. Mar. 16,
   2022); Lewis v. Scott, No. 20-50654, — F.4th — (5th Cir. Mar. 16, 2022);
   Tex. All. for Ret. Ams. v. Scott, No. 20-40643, — F.4th — (5th Cir. Mar. 16,
   2022). Thus, the question of whether a sued state official is the proper
   official to enforce “the particular statutory provision that is the subject of the
   litigation” continues to be an issue before us. See Tex. All. for Ret. Ams., —
   F.4th — (quotation omitted).
           In this case, Paxton maintains that sovereign immunity bars
   Longoria’s claim against him because he is not the state officer with the duty
   to enforce the civil liability provision.6 Therefore, he claims that he lacks the
   requisite connection for Ex parte Young application. As noted above, our
   precedent requires us to conduct a provision-by-provision analysis. See id.;
   Tex. Democratic Party, 978 F.3d at 179. However, such an analysis here
   provides little clarity on Paxton’s role in enforcement. The anti-solicitation
   is silent as to the enforcement official.                    See TEX. ELEC. CODE
   § 276.016(a)(1). Based upon the recent decision from the Texas Court of
   Criminal Appeals in Stephens, the parties agree that Paxton does not have the
   authority to seek criminal prosecution. But the civil liability provision is


           6
              We recognize that Paxton has the obligation to represent the state in litigation.
   TEX. CONST. art. IV, § 22 (notes and commentary) (“The attorney general is the chief law
   officer of the state” and one of his or her “two principal functions” is “representing the
   state in civil litigation.”). However, having an obligation to represent a party in litigation is
   not the same thing as having enforcement authority. See, e.g., Cameron v. EMW Women’s
   Surgical Ctr., P.S.C., 142 S. Ct. 1002, 1012 n.5 (2022). Thus, it appears this section of the
   Texas Constitution does not answer our question.




                                                  8
Case: 22-50110      Document: 00516247507           Page: 9      Date Filed: 03/21/2022




                                     No. 22-50110


   similarly silent as to who may enforce it—the provision only indicates that
   “[a]n election official may be liable to th[e] state.” Id. § 31.129. Because the
   civil liability provision provides little insight on who may enforce it, we are
   left without a definitive answer as to whether Paxton has the requisite
   connection for Ex parte Young application.
          Because each of the aforementioned questions necessarily invoke
   overarching issues regarding newly enacted provisions of state law and the
   answers to each will affect future proceedings in this federal suit, we conclude
   that certification to the Texas Supreme Court is necessary and valuable. See
   McKesson v. Doe, 141 S. Ct. 48, 51 (2020) (per curiam) (“In exceptional
   instances . . . certification is advisable before addressing a constitutional
   issue.”).
          Consideration of the factors cited in Swindol likewise demonstrates
   that certification is appropriate in this case. First, each question presents
   close issues, and there is limited state law authority to guide our analysis.
   Swindol, 805 F.3d at 522. With regard to question one, the anti-solicitation
   provision applies only to the conduct of “public official[s]” and “election
   official[s].”   TEX. ELEC. CODE § 276.016(a).              “Election official” is
   statutorily defined but does not include VDRs.             See id. § 1.005(4–a).
   Conversely, the Election Code leaves “public official” undefined. See
   generally id.
          Another separate Texas statute addressing the judicial branch of
   Texas provides a definition of “public official” as follows: “In this section, a
   ‘public official’ means any person selected, appointed, employed, or
   otherwise designated as an officer, employee, or agent . . . .” TEX. GOV’T
   CODE § 22.304(a) (emphasis added). However, there are several reasons
   why we question whether the Government Code definition should control
   here. First, that definition appears in an entirely different title of Texas




                                          9
Case: 22-50110        Document: 00516247507                Page: 10       Date Filed: 03/21/2022




                                           No. 22-50110


   statutory law: a chapter on Appellate Courts, expressly stating that the
   definition applies “in this section.” Id. It then details a specific criminal
   offense but does not say anything about the applicability of that definition
   elsewhere. Indeed, there is no incorporation by reference or text in the
   statute indicating that the Government Code’s definition of “public official”
   applies outside this narrow scope. Conversely, this statute addresses a very
   specific matter of the crime of improper communications to clerks of court
   for the construction of appellate panels to hear prioritized appeals of
   injunctive relief or writs of mandamus under Chapter 273 of the Election
   Code—it does not apply to the provisions relevant here and does not apply
   to all appeals.7 Second, applying a broad interpretation of this phrase
   elsewhere could create a number of wide-ranging ramifications without
   indication that the Texas legislature so intended. Without guidance from a
   Texas court or the Texas legislature, we are hesitant to permit such broad
   and automatic application.


           7
           Indeed, the point is to add public officials, not limit public officials. The full text
   demonstrates as much:
                    (a) In this section, “public official” means any person elected, se-
           lected, appointed, employed, or otherwise designated as an officer, em-
           ployee, or agent of this state, a government agency, a political subdivision,
           or any other public body established by state law.
                    (b) Notwithstanding any other law or rule, a court proceeding
           entitled to priority under Section 22.305 and filed in a court of appeals shall
           be docketed by the clerk of the court and assigned to a panel of three
           justices determined using an automated assignment system.
                   (c) A person, including a public official, commits an offense if the
           person communicates with a court clerk with the intention of influencing
           or attempting to influence the composition of a three-justice panel
           assigned a specific proceeding under this section.
                    (d) An offense under this section is a Class A misdemeanor.
   TEX. GOV’T. CODE § 22.304




                                                 10
Case: 22-50110     Document: 00516247507            Page: 11   Date Filed: 03/21/2022




                                     No. 22-50110


          Moreover, even if we applied the Government Code’s definition of
   public official here, it is difficult to conclude that VDRs fit within that
   definition. We question, first, whether VDRs are truly “appointed” to their
   positions, beyond a mere technical sense. The state provides no discretion
   to the person who “appoints” the VDRs for their county. Instead, the
   process of becoming a VDR is mechanical in nature—an individual simply
   contacts the voter registrar, completes a training, passes an examination, and
   then receives a certificate “appointing” them to this role.8 As such, it’s not
   entirely clear whether that process is sufficient to qualify an individual as an
   appointed “public official” of the state. Second, we question whether VDRs
   are truly “agents” of the state. One could assume that VDRs are, in essence,
   merely couriers of forms and completed ballots—they are tasked with
   handing out voter registration applications and reviewing applications for
   completeness. See TEX. ELEC. CODE §§ 13.042(a), 13.039(a). Based on
   our interpretation, it appears that the only “power” that a VDR has is the
   ability to “distribute voter registration application forms throughout the
   county and receive registration applications submitted to the deputy in
   person.” Id. § 13.038.      If they receive a completed ballot, they must
   immediately deliver it to the county registrar. Id. § 13.042. Conversely, it
   appears that it is the county registrar “[who] review[s] each submitted
   application . . . to determine whether it complies with” all eligibility
   requirements, id. § 13.071(a), “approve[s] the application,” id. § 13.072(a),
   “indicates that the applicant is eligible for registration,” id. § 13.072(a)(1),
   and “prepares [the] voter registration certificates,” id. § 13.142(a)(1). So,
   while county registrars are undoubtedly “agents,” one could determine that
   VDRs’ duties in the voting registration process are more in the realm of a



          8
          See TEX. ELEC. CODE §§ 13.001, 13.002, 13.033.




                                           11
Case: 22-50110        Document: 00516247507                Page: 12        Date Filed: 03/21/2022




                                           No. 22-50110


   delivery person than an “agent.”9 Of course, no one contends that these
   volunteers are “employees” or “officers” of Texas. But, at bottom, it’s
   unclear whether a volunteer may (or should) be considered an agent of the
   state simply because they hand out voter registration forms and courier those
   forms to a county registrar.
           It furthermore does not appear that any Texas court has opined on
   whether VDRs are considered public officials, and even the district court was
   unsure. In the absence of a statutory definition or Texas court interpretation,
   we are left without clear guidance as to who qualifies as a “public official.”
   With these considerations in mind, we conclude that whether or not VDRs
   are “public officials” under the Election Code is an open question.10
           The second question—the scope of “solicitation”—is similarly open.
   Plaintiffs contend that they would like to “encourage[] those who are (or may
   be) eligible to vote by mail to request an application to vote by mail, both
   through public statements and in interactions with individual voters.”
   Specifically, Plaintiffs testified to some examples of speech that they wish to
   engage in: going door-to-door in their neighborhood, recommending that
   people vote early if they are going to be out of town on election day, and
   answering phone calls about mail-in voting. In so doing, they would, for
   example, like to “give mere truthful advice in response to questions from
   individual voters,” such as specifically giving advice on mail-in ballots in
   response to questions about voting. Plaintiffs contend that they are chilled
   from doing so, however, due to fear of violating the anti-solicitation


           9
            We certainly respect the volunteer work of the VDRs; we just question whether
   that makes them a Texas “public official” within this provision.
           10
            No one disputes that, while she is still in office, Longoria is an “election official.”
   However, we must determine Morgan’s standing because she is the only one before us as
   to whom the preliminary injunction regarding criminal prosecution is at issue.




                                                 12
Case: 22-50110         Document: 00516247507                Page: 13       Date Filed: 03/21/2022




                                            No. 22-50110


   provision. But it’s not entirely clear whether any of the aforementioned
   examples of speech about mail-in voting would be considered “solicitation”
   under the anti-solicitation provision. Indeed, Morgan testified that she
   wasn’t sure whether her interactions would count as solicitation under the
   law, but she was “scared that [they] would.” Similarly, Longoria testified
   that she had “not seen anything that define[d] solicitation from the Secretary
   of State’s office,” and she was concerned by the “vague, gray, nebulous”
   line between permitted and proscribed speech.
           Plaintiffs are not the only ones confused about what constitutes
   “solicitation.” In fact, no one at the preliminary injunction hearing could
   articulate what speech was proscribed by the provision. The Director of the
   Elections Division of the Texas Secretary of State’s office testified that his
   office had not given definitions to the election workers about what
   constituted solicitation,11 and beyond a “general dictionary definition,” the
   office internally did not know what the word “solicit” meant under the
   provision. Similarly, when questioned by the district court and our court,
   defense counsel did not contend that Plaintiffs’ proposed speech constituted
   solicitation. Defense counsel intimated that “solicitation as used in criminal
   statutes often includes a more formal requirement” than the speech that
   Plaintiffs described, but likewise could not provide a clear standard. Defense
   counsel urged the district court to consider the text of the statute,
   dictionaries, and legislative history to determine the statute’s scope, but also
   conceded that an analysis of the word “solicit” would require “an Erie
   question of state law.” Near the conclusion of the hearing, the district court


           11
               Indeed, the term “solicitation” has, as a key definition, a criminal definition. See,
   e.g., Solicitation, BLACK’S LAW DICTIONARY (11th ed. 2019) (“The criminal offense of
   urging, advising, commanding, or otherwise inciting another to commit a crime.”).
   Importantly, neither Plaintiff is requesting to advise people who are not eligible to vote by
   mail to do so, only those who are permitted to do so under existing Texas law.




                                                  13
Case: 22-50110      Document: 00516247507           Page: 14   Date Filed: 03/21/2022




                                     No. 22-50110


   voiced its concern that none “of the government’s lawyers [could] tell [the
   court] what solicit mean[t].”
          At bottom, in the absence of state court authority interpreting the anti-
   solicitation provision and given the uncertainty among all familiar parties as
   to what speech falls under the provision’s umbrella, the scope of solicitation
   is unclear—does “solicitation” mean only requesting criminal conduct, i.e.,
   submitting an application to vote by mail illegally?           Does it mean
   recommending voting by mail? Does it mean directing or telling someone to
   do so? In the absence of state law authority, this question also presents a
   close call weighing in favor of certification.
          The third question is likewise open. We are aware of no authority
   from Texas courts determining who is statutorily tasked with enforcement of
   the civil liability provision. Thus, without clear guidance, this question
   presents a close call.
          The second factor cited in Swindol, federal-state comity, also weighs
   heavily in favor of certification. See 805 F.3d at 522. If we affirm the
   preliminary injunction, we would effectively invalidate a new state law on
   constitutional grounds, at least for now. As the Supreme Court has noted,
   certification is particularly “appropriate where an unconstrued state statute
   is susceptible of a construction by the state judiciary which might avoid in
   whole or in part the necessity for federal constitutional adjudication.”
   Bellotti v. Baird, 428 U.S. 132, 146–47 (1976) (internal quotation marks and
   citation omitted). Here, a federal court has questioned the constitutionality
   of the anti-solicitation provision recently passed by the Texas legislature and,
   presumably, important to them, making consideration of the actual meaning
   of the statute highly important. See id.
          Additionally, we recognize that the definition and scope of a Texas
   statute recently enacted by the Texas legislature and directly impacting




                                          14
Case: 22-50110       Document: 00516247507          Page: 15   Date Filed: 03/21/2022




                                     No. 22-50110


   Texas elections presents a “matter of particular importance to the State of
   Texas.” Garofolo v. Ocwen Loan Serv., L.L.C., 626 F. App’x 59, 64 (5th Cir.
   2015) (per curiam). Because the resolution of these questions implicates
   important Texas interests, we are hesitant to undertake these issues in the
   first instance.   Rather, federal-state comity weighs heavily in favor of
   certification.
          Third, and finally, practical considerations do not disfavor
   certification; while we recognize the time sensitivity of the issues at hand,
   there is no reason to think that certification would cause undue delay—to the
   contrary, the Texas Supreme Court is known for its “speedy, organized
   docket.” Degan v. Bd. of Trs. of Dall. Police & Fire Pension Sys., 766 F. App’x
   16, 19–20 (5th Cir. 2019) (per curiam), certified questions answered, 594
   S.W.3d 309 (Tex. 2020). Indeed, in the past, the Texas Supreme Court
   graciously accepted certification of cases that required prompt timing. We
   recognize that the Texas Supreme Court is a busy court with numerous
   pressing and important items on its docket. We defer to that court as to when
   to decide this matter, though we respect that they are aware of the impending
   run-off elections and the time sensitivity of the issues here, given that this is
   an election year.     We know that if the court decides to accept this
   certification, it will conduct its timing appropriately.
          We therefore conclude that certification is warranted.

                           V.     Questions Certified

          We respectfully request that the Texas Supreme Court address and
   answer the following questions.
          (1) Whether Volunteer Deputy Registrars are “public
          officials” under the Texas Election Code;
          (2) Whether the speech Plaintiffs allege that they intend to
          engage in constitutes “solicitation” within the context of




                                          15
Case: 22-50110     Document: 00516247507           Page: 16   Date Filed: 03/21/2022




                                    No. 22-50110


          Texas Election Code § 276.016(a)(1). For example, is the
          definition narrowly limited to seeking application for violative
          mail-in ballots? Is it limited to demanding submission of an
          application for mail-in ballots (whether or not the applicant
          qualifies) or does it broadly cover the kinds of comments
          Plaintiffs stated that they wish to make: telling those who are
          elderly or disabled, for example, that they have the opportunity
          to apply for mail-in ballots?; and
          (3) Whether the Texas Attorney General is a proper official to
          enforce Texas Election Code § 31.129.
                              VI.     Conclusion

          We disclaim any intent that the Texas Supreme Court confine its reply
   to the precise form or scope of the questions certified. More generally, if the
   Texas Supreme Court determines a more effective expression of the meaning
   of these terms than answering the precise questions we have asked, we defer
   to the court to take that course. We transfer to the Texas Supreme Court the
   record and appellate briefs in this case with our certification. We retain this
   appeal pending the Texas Supreme Court’s response.
          QUESTIONS CERTIFIED TO THE SUPREME COURT
   OF TEXAS.




                                         16